Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Howard Russell on Feb. 5, 2021.
The application has been amended as follows.  The claims have been amended as shown below.  Claims 1, 6-8 and 10-16 have been amended as shown below.  Claims 2, 5 and 9 have been canceled as shown below.  Claims 3, 4 and 18-20 remain as shown in the claim set filed on Aug. 29, 2019.  

1.  (currently amended) A cannabidiol (CBD) formulation comprising full spectrum cannabidiol oil (FSO), and cannabidiol isolate (CBD isolate), wherein the FSO and CBD isolate contribute an amount of CBD to the formulation, wherein the amount of CBD is 60-75% (wt.) of the formulation, and wherein the formulation contains less than 7% (wt.) tetrahydrocannabinol (THC).  

2.  (canceled)   

5.  (canceled)   

6.  (currently amended) The cannabidiol formulation of claim 3 [[2]] further comprising cannabichromene (CBC), wherein the CBC is at least 3% (wt.) of the formulation.  

7.  (currently amended) The cannabidiol formulation of claim 6 further comprising cannabigerol (CBG), wherein the CBG is at least 0.5% (wt.) of the formulation.  

8.  (currently amended) The cannabidiol formulation of claim 1 [[2]] wherein the formulation is incorporated into a tincture, capsule, lotion, bath salt, lip balm, edible chew, butter, bath bomb, or animal treat.   

9.  (canceled)     

10.  (currently amended) The cannabidiol (CBD) tincture of claim 8 [[9]] wherein the tincture contains less than 0.25% (wt.) tetrahydrocannabinol (THC).  

11.  (currently amended) The cannabidiol (CBD) tincture of claim 8 [[9]] wherein the tincture contains less than 0.2% (wt.) tetrahydrocannabinol (THC).   

12.  (currently amended) The cannabidiol (CBD) tincture of claim 8 [[9]] wherein the tincture contains less than 0.15% (wt.) tetrahydrocannabinol (THC).  

13.  (currently amended) The cannabidiol (CBD) tincture of claim 8 [[9]] further comprising at least 0.1% (wt.) cannabichromene (CBC).  

14.  (currently amended) The cannabidiol (CBD) tincture of claim 8 [[9]] further comprising at least 0.02% (wt.) cannabigerol (CBG).    

15.  (currently amended) The cannabidiol (CBD) tincture of claim 8 [[9]] wherein the tincture has [[is]] a berry or mint flavor.  

16.  (currently amended) A method for the production of the [[a]] cannabidiol (CBD) formulation of claim 1, the method comprising:  
(a) obtaining an amount of a full spectrum cannabidiol oil (FSO) containing CBD; 
(b) obtaining an amount of a cannabidiol isolate (CBD isolate) containing CBD; 
(c) determining by analytical testing the CBD content of the FSO; 
(d) determining by analytical testing the CBD content of the CBD isolate; and 
(e) mixing the FSO and the CBD isolate to produce the formulation

The following is an examiner’s statement of reasons for allowance.  The claimed invention is free of the prior art.  Crowley (US 2018/0133272 A1), who has a priority date of Nov. 14, 2016, discloses a formulation that can be a tincture comprising one or more cannabis extracts.  The cannabis extracts comprise THC and CBD (as well as CBC and CBG, as a cannabis extract comprises at least 144 pharmaceutically active cannabinoids).  The amount of CBD or THC in the formulation can be increased by adding the pure compound, e.g., in crystal form.  The amount of THC per dose is 5 – 240 mg (0.5 – 25.26% by weight); the amount of CBD per dose is 5 – 240 mg (0.5 – 21.26% by weight).  The ratio of CBD:THC ranges between 53:1 and 0.001:1.  The amount of CBD or THC in the formulation can be increased by adding the pure compound, e.g., in crystal form, up to an amount of 500 mg.  The composition comprises one or more berry and/or mint flavors, from essential oils.  See paragraphs 6, 7, 12, 26, 29, 31 and 38 and 39.
If the amount of CBD in the formulation is increased to 500 mg, from 240 mg, then the amount of CBD in the formulation is at 44.3%.  Claim 1 has been amended to recite that the amount of CBD in the formulation is at least 60%.  Thus, as amended above, claim 1, and its dependent claims are not anticipated by or obvious over the reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-01